Order filed June 13, 2019




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-18-00216-CR
                                   __________

                      IN RE DENNIS JAY RUCKMAN


                            Original Mandamus Proceeding


                                     ORDER
         Relator filed a petition for writ of mandamus requesting that we order the
trial court to abide by the terms of a plea bargain agreement and dismiss the
proceedings and discharge Relator based on his successful completion of deferred
adjudication supervision. We denied the requested relief because Relator failed to
demonstrate that his right to pursue a remedy by way of writ of habeas corpus was
inadequate. See In re Ruckman, No. 11-18-00216-CR, 2018 WL 4623806, at *1
(Tex. App.—Eastland Sept. 27, 2018, orig. proceeding) (mem. op., not designated
for publication). Relator filed a motion for rehearing, asserting that, because his
entitlement to relief is statutory and he is challenging neither the Order of Deferred
Adjudication nor the conditions of probation that he has already completed, an
application for writ of habeas corpus under Article 11.072 of the Texas Code of
Criminal procedure affords him no relief.
            We recognize that a pretrial writ of habeas corpus is an extraordinary
remedy. See Ex parte Perry, 483 S.W.3d 884, 895 (Tex. Crim. App. 2016). An
applicant must be illegally restrained to be entitled to relief through habeas corpus.
Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001); see also TEX. CODE
CRIM. PROC. ANN. art. 11.01 (West 2015). Further, a claim is generally cognizable
on habeas corpus only if, resolved in the applicant’s favor, it would deprive the trial
court of the power to proceed and result in the applicant’s immediate release. Ex
parte Smith, 185 S.W.3d 887, 892 (Tex. Crim. App. 2006). The use of the writ is
“reserved ‘for situations in which the protection of the applicant’s substantive rights
or the conservation of judicial resources would be better served by interlocutory
review.’” Ex parte Ingram, 533 S.W.3d 887, 891–92 (Tex. Crim. App. 2017)
(quoting Ex parte Weise, 55 S.W.3d at 620).
            Relator’s liberty is restrained under the order that deferred adjudication of
guilt and placed him on community supervision. See Ex parte McCullough, 966
S.W.2d 529, 532 (Tex. Crim. App. 1998) (per curiam). Further, Relator’s complaint,
if resolved in his favor, would result in his immediate release from that restraint. See
Ex parte Smith, 185 S.W.3d at 892. Accordingly, Relator may seek relief through
writ of habeas corpus. See Ex parte Spicuzza, 903 S.W.3d 381, 384–85 (Tex. App.—
Houston [1st Dist.] 1995, pet. ref’d) (considering defendant’s appeal from denial of
application for writ of habeas corpus challenging trial court’s failure to honor plea
bargain agreement to terminate term of deferred adjudication community
supervision early). 1

        1
          See also Ex parte Avant, No. 14-08-01117-CV, 2009 WL 3131413, at *2 (Tex. App.—Houston
[14th Dist.] Aug. 6, 2009, pet. ref’d) (per curiam) (mem. op., not designated for publication) (concluding
trial court could have granted habeas relief as a type of specific performance to enforce plea agreement that
State would not pursue aggravated assault charge in return for guilty plea to charge of disorderly conduct).

                                                     2
            We deny Relator’s motion for rehearing.




                                                           JIM R. WRIGHT
                                                           SENIOR CHIEF JUSTICE



June 13, 2019

Do not publish. See TEX. R. APP. P. 47.2(b).

Panel consists of: Bailey, C.J.;
Gray, C.J., 10th Court of Appeals 2;
and Wright, S.C.J.3

Willson, J., and Stretcher, J., not participating.




        2
         Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment
to the 11th Court of Appeals.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3